In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00102-CR



       MICHAEL LAVETTE DANIELS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 45,187-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       Michael Lavette Daniels was sentenced to thirty years’ imprisonment after he entered an

open plea of guilty to and was convicted of possession of four or more but less than 200 grams of

cocaine, with intent to deliver. In his sole point of error on appeal, Daniels argues that his guilty

plea was not supported by sufficient evidence because there was no certification of contraband

from a laboratory.     Because we find that Daniels’ signed stipulation of evidence, judicial

confession, and admissions in open court provided sufficient evidence to support his plea of guilt,

we overrule Daniels’ sole point of error and affirm the trial court’s judgment.

       The State is required to introduce evidence demonstrating the defendant’s guilt, and no

trial court is authorized to render a conviction in a felony case based on a plea of guilty without

sufficient evidence to support the same. TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005).

“Article 1.15 ‘[b]y its plain terms . . . requires evidence in addition to, and independent of, the plea

itself to establish the defendant’s guilt.’” Baggett v. State, 342 S.W.3d 172, 174 (Tex. App.—

Texarkana 2011, pet. ref’d) (quoting Menefee v. State, 287 S.W.3d 9, 14 (Tex. Crim. App. 2009)).

       In open court, and after the proper admonishments, Daniels pled guilty to the State’s

indictment and informed the trial court that he was, in fact, guilty of the offense. Daniels signed a

stipulation of evidence, in which he judicially confessed that he possessed four or more but less

than 200 grams of cocaine, with the intent to deliver, as alleged in the indictment. The State

admitted Daniels’ stipulation of evidence during the plea hearing, along with (1) an offense report

stating that 16.8 grams of cocaine were found during the execution of the warrant that led to

Daniels’ arrest, (2) photographs taken during controlled, undercover purchases of drugs from


                                                   2
Daniels, (3) detailed reports of information provided to law enforcement by confidential

informants, (4) a chain of custody report, and (5) a controlled substance analysis laboratory report

from the Texas Department of Public Safety Crime Laboratory in Tyler, Texas, which concluded

that the substance recovered from Daniels’ possession contained 15.59 grams of cocaine.

        Daniels argues that the evidence is insufficient to support his guilty plea because there was

no certificate of analysis under Article 38.41, which reads,

        A certificate of analysis that complies with this article is admissible in evidence on
        behalf of the state or the defendant to establish the results of a laboratory analysis
        of physical evidence conducted by or for a law enforcement agency without the
        necessity of the analyst personally appearing in court.

See TEX. CODE CRIM. PROC. ANN. art. 38.41, § 1 (West Supp. 2016). Under the terms of this

statute, should a proponent choose to utilize Article 38.41, he must file a certificate of analysis

with the clerk of the court, and provide a copy to the opponent, not later than the twentieth day

before the trial begins. TEX. CODE CRIM. PROC. ANN. art. 38.41, § 4 (West Supp. 2016). The

certificate is not admissible if the opposing party, at least ten days before trial, files a valid written

objection to the certificate. Id.

        Daniels’ suggestion that a laboratory analysis cannot be considered as evidence in the

absence of a certificate of analysis is incorrect. Article 38.41 merely provides one avenue by which

the State can establish the results of a laboratory analysis. Here, the State introduced the laboratory

analysis report without any objection by Daniels, which is another avenue of admission into

evidence.

        In any event, a stipulation of evidence or judicial confession, standing alone, is sufficient

to sustain a conviction upon a guilty plea so long as it establishes every element of the offense
                                                    3
charged. Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009). Here, Daniels’ statements

in open court and his signed stipulation of evidence, containing his judicial confession to all of the

elements of the offense, alone constituted sufficient evidence to support his plea of guilt. The

evidence admitted during the plea hearing without objection merely provided additional support.

Accordingly, we overrule Daniels’ sole point of error.

       We affirm the trial court’s judgment.



                                               Bailey C. Moseley
                                               Justice

Date Submitted:        December 8, 2016
Date Decided:          February 1, 2017

Do Not Publish




                                                  4